Claims 1-16 are currently pending with claims 1, 2, and 6-13 being withdrawn as directed to a non-elected invention.  Claims 3-5, and 14-16 are under consideration.  
The rejection over Traser in view Attar has been modified in view of the present amendment and response.  Neither Traser nor Attar discloses or suggests an additional layer having a tensile modulus of less than 5 MPa.  
New ground of rejection is made in view of newly discovered reference to JP 2004 018604.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 3-5, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over US 9,718,992 to Traser et al. (hereinafter “Traser”) in view of US 2009/0294724 to Attar (hereinafter “Attar”) and JP 2004 018604 ((hereinafter “JP’604”).  
Traser discloses a protective tape comprising a protective film layer and an adhesive foam layer adhered to the protective film layer (abstract and figures 1A and 1B).  The protective film layer is made of a thermoplastic elastomer polyurethane corresponding to the claimed an elastomer erosion protection layer (column 5, lines 20-25).  The protective film layer has a thickness of at least 50 microns to 1500 microns (column 5, lines 45-50).  In particular, the protective film layer has a 
Traser does not specifically disclose the protective tape comprising an anti-icing layer provided on the side of the protective film layer opposite the adhesive foam layer.  There is no teaching or suggestion that the adhesive foam layer has a tensile modulus of less than 5 MPa. 
Attar, however, discloses an anti-icing composition applied over a surface to reduce or prevent the formation of ice layers on the surface wherein the anti-icing composition includes a polymeric layer chemically bonded to the surface with multiple hydrophilic, hydroxyl or ionic groups attached to the polymer of the polymer layer (abstract).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to apply an anti-icing composition disclosed in Attar on the protective film layer disclosed in Traser motivated by the desire to reduce or prevent formation of ice on the surface of a rotor blade, thereby increasing its durability.   
JP’604, however, discloses a foam adhesive comprising an adhesive body, and thermally expandable microspheres incorporated therein wherein the foam adhesive exhibits a first elastic modulus of 2 MPa or less at 15oC, a second elastic modulus of 1.2 MPa or less at 30oC, and a ratio of the first to the second elastic modulus of 1.7 or greater (abstract).  The foam adhesive is an acrylic adhesive, a silicone adhesive, or a rubber adhesive (page 3).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the adhesive foam disclosed in Traser having an elastic modulus in the range instantly claimed, motivated by the desire to allow the adhesive foam to be thermally removed from a rotor blade without causing damage thereto.  
As to claim 4, the protective film layer is made of a thermoplastic elastomer polyurethane corresponding to the claimed an elastomer erosion protection layer (column 5, lines 20-25).  The adhesive foam layer comprises an acrylic adhesive (column 6, lines 30-35).  The tensile modulus of the acrylic foam of no more than 0.5 times the tensile modulus of the thermoplastic elastomer polyurethane would be present as like material has like property.
As to claim 5, the protective film layer has a thickness of 150 microns whereas the foam adhesive layer has a thickness of 650 microns (example 1, and figure 5B).  The thickness of the foam adhesive layer is at least 4 times the thickness of the protective film layer. 
As to claim 14, the combined teachings of Traser, Attar and JP’604 do not explicitly disclose an anti-icing layer/protective tape assembly having a flexible modulus of less than 10 MPa.  However, it appears that the prior art anti-icing layer/protective tape assembly meets all structural limitations and chemistry required by the claims. 
The assembly comprises a protective tape and an anti-icing layer adhered to the protective tape.  The protective tape comprises a protective film layer and an adhesive foam layer wherein the protective film layer is made of a thermoplastic elastomer polyurethane corresponding to the claimed an elastomer erosion protection layer.  The protective film layer has a thickness of at least 50 microns to 1500 microns.  The adhesive foam layer has a thickness of 650 microns.  The adhesive foam layer comprises an acrylic adhesive.  The adhesive foam layer would inherently have a lower tensile modulus than the protective film layer as like material has like property.  The adhesive foam layer having a greater thickness than the protective film layer.  The adhesive foam layer contains heat-expandable microspheres dispersed therein.  The resulting adhesive foam layer has a tensile modulus of less than 5 MPa. 
Therefore, the examiner takes the position that a flexural modulus of less than 10 MPa would be present like material has like property. This is in line with In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) which holds that if the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the claimed properties or functions will be presumed to be inherent.  The burden is shifted to the applicant to show unobvious differences between the claimed product and the prior art product. 
As to claims 15 and 16, Traser discloses that the protective film layer has a thickness of at least 50 microns to 1500 microns (column 5, lines 45-50).  In particular, the protective film layer has a thickness of 150 microns (example 1, and column 16, lines 40-45).   The adhesive foam layer has a thickness at its inner part of at least 400 microns (column 7, lines 25-30).  The adhesive foam layer thus has a thickness of 650 microns (1200-150-400=650) (example 1 and figure 5B).  

Neither Traser nor Attar discloses or suggests an additional layer having a tensile modulus of less than 5 MPa.  However, new combination of Traser, Attar and JP’604 suggests the claimed invention. 
	

	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Vo whose telephone number is (571)272-1485.  The examiner can normally be reached on M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Hai Vo/
Primary Examiner
Art Unit 1788